Case 3:20-cv-02597-WHO Document 12 Filed 04/20/20 Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)
Civil Action No. 4:20-cv-02597-DMR

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

This summons for (name of individual and title, ifany) ALTRIA GROUP, INC:
was received by me on (date) 04/17/2020

0 I personally served the summons on the individual at (place)

on (date) a 3 or

C1 I left the summons at the individual’s residence or usual place of abode with (name)

, a person of suitable age and discretion who resides there,

on (date) , and mailed a copy to the individual’s last known address; or
oy served the summons on (name of individual) Jessie Gastelum, Registered Agent » who is
designated by law to accept service of process on behalf of (name of organization) CT Corporation System, 818 W.
7th St., Ste. 930, Los Angeles, CA 90017 at 10:24 AM On (date) 0417/2020 =, oF
©) I returned the summons unexecuted because - 3 or

{I Other (specify):

My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

   

Date: 04/17/2020

Server 's signature

Gustavo Gonzalez, Reg. No. 6461, Los Angeles County __

Printed name and title

c/o Western Attorney Services
75 Columbia Sq.
__San Francisco, CA 94103

Server 's address
Additional information regarding attempted service, etc:

SEE ATTACHED FOR COMPLETE LIST OF DOCUMENTS SERVED
Case 3:20-cv-02597-WHO Document 12 Filed 04/20/20 Page 2 of 2

ATTACHMENT TO PROOF OF SERVICE

Re: Anthony Martinez v. Altria Group, Inc., et al.
USDC Northern District of CA, Case No.: 4:20-cv-02597-DMR

COMPLETE LIST OF DOCUMENTS SERVED:

10

11

12

13

14

15

16

17

18

19

20 |

21

ee

23

24

25

26

Zi

28

 

 

SUMMONS IN A CIVIL ACTION

ANTI TRUST CLASS ACTION COMPLAINT FOR (1) UNLAWFUL
RESTRAINT OF TRADE, 15 U.S.C.§ 1, (2) UNLAWFUL MERGER AND
ACQUISITION, 15 U.S.C. § 7, AND (3) INJUNCTIVE RELIEF, 15 U.S.C. §
26

CIVIL COVER SHEET

ORDER SETTING INITIAL CASE MANAGEMENT CONFERENCE AND
ADR DEADLINES

STANDING ORDER FOR MAGISTRATE JUDGE DONNA M. RYU
STANDING ORDER FOR ALL JUDGES OF THE NORTHERN DISTRICT
OF CALIFORNIA

CONSENT OR DECLINATION TO MAGISTRATE JUDGE JURISDICTION
NOTICE OF ELECTRONIC FILING

JOINT CASE MANAGEMENT STATEMENT & [PROPOSED] ORDER

 

 
